Defendant has moved to dismiss the petition for want of subject matter jurisdiction. Plaintiffs have failed to file a timely response.
Plaintiffs’ suit is for a refund of income taxes and interest paid for the year 1973. In the petition plaintiffs *918state that the Commissioner of Internal Revenue entered an original assessment of $20,707.30 for taxes due for 1973 and later entered additional assessments for late filing penalties, interest, and tax lien filing fees, bringing the total assessment to $27,963.03. Although $4,547.16 of the original assessment was apparently later abated, plaintiffs only allege that $9,847.54 has been paid or credited against these assessments.
The Supreme Court has held in Flora v. United States, 362 U.S. 145, 177 (1960), that full payment of the assessment is required before an income tax refund suit can be maintained in a federal district court. The full payment requirement applies equally to refund suits in this court. Tonasket v. United States, 218 Ct. Cl. 709 (1978); see also Wozniak v. United States, 219 Ct. Cl. 580 (1979); and Jarvis v. United States, 217 Ct. Cl. 727 (1978).
it is therefore ordered that defendant’s motion is granted and the petition is dismissed.